The Chancellor.
This case involves the same questions, as to the lawfulness of trading with an enemy in time of war, and as to the existence of commercial partnerships between the subjects of the two hostile states, as those already discussed and decided in the case of Griswolds v. Waddington. It would, therefore, be unnecéssary and useless to repeat the same arguments.
But in this case the trading with the enemy wTas more offensive, and more aggravated in its circumstances, and is liable to more severe animadversion.
In this case the plaintiffs admit, that within the first six months after the commencement of the war, they remitted to England, in private and in British government bills, to the amount of upwards of 20,0001. sterling. The object of this was to transfer so much of the capital of the plaintiffs, in time of war, from their own country, to be deposited on interest in a mercantile house in London; audit must have been done with the design, either of aiding and assisting the enemy, by a loan to that extent, or placing their funds under what they deemed better protection in the enemy’s country *514than in their own. The, house they selected having been concerned in extensive speculations during the war, and having probably employed those very funds in trade or enterprises subservient to the interest and views of the eneunfortunately became bankrupt just at the conclusion of the war> it now suits the convenience of the plaintiffs to call upon our courts to assist them to recover this money, and, consequently, to charge this loss upon a citizen of New-York, on the ground that the alien enemy had a right to bind him as a partner.
But this is not the whole view of the case. The principal part of the money was the proceeds of the two cargoes sent by the plaintiffs, in the ship Othello, to Lisbon, during the first year of the war, under a British license, and the same ship was protected during her return voyage, by a fresh British license, procured at Lisbon. The plaintiffs, by such conduct, whatever may have been their intention, laboured most faithfully and effectually, during the first year of the war, to impair the resources and to diminish the trade of the one country, and to increase the resources and promote the commerce of the other. If such a trading as this be lawful in war, then I should think, that any one or more of these United Stales might, by law, have ratified such a commerce with the enemy, in spite of the declaration of Congress. I cannot conceive of a more criminal and injurious breach of allegiance, short of the crime of treason ; and I think it is utterly inadmissible that these plaintiffs should come here and receive the aid of this court to sanction such dealings and enforce such contracts.

ilarchio.

On this single ground of the illegality of the trade, and of the void nature of -the contract, I am of opinion that the judgment of the Supreme Court ought to be affirmed.
This being the opinion of the whole court, (Livingston, Senator, dissenting,) It was thereupon or.ber.eb and adjudged, that the judgment of the Supreme Court be affirmed, &c.
Judgment of affirmance.